Examiner’s Amendment and Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Pezzner on September 10, 2021.
The application has been amended as follows: 

9.	(Currently Amended) The memory controller of claim 8, wherein each data storage device of the plurality of data storage devices includes: 
non-volatile memory for durably storing information; 
one or more data buffers for temporarily storing information being written to or read from the non-volatile memory 
a controller for controlling operation of the data storage device, including execution of compaction commands.
10.	(Currently Amended) The memory controller of claim [[8]]9, wherein: 

the one or more data buffers of each data storage device of the plurality of data storage devices comprises non-volatile random-access memory (RAM).
13.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by a memory controller configured to be coupled to a plurality of data storage devices, the one or more programs comprising instructions that, when executed by one or more processors of the memory controller, cause the memory controller to:
receive read requests, each read request comprising a request to read identified data from a failed data storage device in a set of data storage devices comprising three or more of the plurality of data storage devices; and
process a respective read request by performing a sequence of operations, including: 
identifying a parity data storage device in the set of data storage devices that generated parity data using the identified data and contains the parity data;
sending a reconstruction request, corresponding to the read request, to a respective data storage device comprising a data storage device other than the failed data storage device in the plurality of data storage devices, to reconstruct the identified data, wherein the reconstruction request commands the respective data storage device to: 
retrieve, via peer-to-peer read requests, from other data 
reconstruct the identified data based on the retrieved data from the one or more data blocks and parity data locally stored at the parity data storage device; and
receiving the identified data from the respective data storage device.
15.	(Currently Amended) The non-transitory computer readable storage medium of claim 13, wherein each data storage device of the plurality of data storage devices includes: 
non-volatile memory for durably storing information;
one or more data buffers for temporarily storing information being written to or read from the non-volatile memory 
a controller for controlling operation of the data storage device, including execution of compaction commands.
16.	(Currently Amended) The non-transitory computer readable storage medium of claim [[13]]15, wherein: 
the non-volatile memory of each data storage device of the plurality of data storage devices comprises flash memory; and 
the one or more data buffers of each data storage device of the plurality of data storage devices comprises non-volatile random-access memory (RAM).


means for durably storing information; 
means for temporarily storing information being written to or read from the means for durably storing information; and 
means for controlling operation of the data storage device, including execution of compaction commands.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 20 and 21 use the word “means” with functional language and are supported by original claim 9 and para. [0059], [0073], and [00106]-[00107] in the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a command processing module for processing a respective read request by performing a sequence of operations, including: identifying... sending...and receiving” in claim 8. Support for the structure can be found in para. [0077].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
In response to the REMARKS filed August 4, 2021, the objection to the disclosure/specification has been withdrawn.
Drawings
In response to the REMARKS filed August 4, 2021, the objection to the specification has been withdrawn.
Claim Rejections - 35 USC § 112
In response to the recent amendments, the rejection of claims 17 and 18, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Double Patenting
The terminal disclaimer filed August 13, 2021 overcomes the rejection on the ground of nonstatutory double patenting.
Allowable Subject Matter
Claims 1-3, 8-11, 13, 15-18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claims 1, 8, and 13, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, identifying a parity data storage device in the set of data storage devices and generated parity using the identified data and contains the parity and using peer-to-peer read requests from data storage devices in the set of storage devices to reconstruct the data from a failed data storage device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113